Citation Nr: 0319279	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for pain in the joints of 
the hands, also claimed as arthritis of the joints of the 
hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran has active service from May 1987 to August 1997.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Hartford, Connecticut Regional 
Office (RO).  Additional development was attempted in 
development requests from the Board in November 2002 and 
April 2003.


REMAND

While this case was most recently at the Board, development 
was attempted on this issue by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  However, pertinent 
provisions of 38 C.F.R. § 19.9 were invalidated by the United 
States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In the instant case, an orthopedic examination of the 
veteran's hands was requested to determine what, if any, 
disability the veteran had in his hands, and whether any 
disability of the hands was related to service.  A statement 
from a VA medical facility indicated that the veteran had 
failed to report for a scheduled VA examination; however, 
there is no indication in the record that the veteran was 
ever notified that he was scheduled for this examination.  
Although the veteran was notified by a February 2003 letter 
from the Board that he would be scheduled for a VA 
examination, there is no copy of any letter in the veteran's 
claims file addressed to the veteran indicating that he had 
been scheduled for a VA examination.  In light of this fact, 
and in light of the fact that the regulations allowing the 
Board to undertake development in the first place have been 
invalidated, the Board is reluctant to adjudicate the 
veteran's claim without ensuring that the veteran has been 
given notice of his scheduled examination, and been given all 
due consideration entitled to him under the law. 

Accordingly, the case is REMANDED for the following 
development:

1.	Make arrangements for the veteran to be afforded 
an orthopedic examination regarding the joints 
of the hands.  Ensure that the veteran is sent 
notification of his scheduled examination, 
including the consequences under 38 C.F.R. § 
3.655 (2002) for failing to report.  If the 
veteran fails to report for the examination, a 
copy of the letter sent scheduling the 
examination should be obtained, or the address 
to which the letter was sent should be 
certified, and it should be indicated as to 
whether the letter was returned as 
undeliverable.  Send the claims folder to the 
examiner for review.  All clinical findings 
should be reported in detail.  Following 
appropriate testing, the examiner should 
describe all current disabilities of the hands, 
other than the right thumb, as service 
connection has already been granted for a right 
thumb disability.  The examiner should 
additionally indicate whether the veteran 
currently has arthritis of the joints of the 
hands, and the type of arthritis.  Thereafter, 
only if the veteran has a currently disability 
of the hands, other than the right thumb, the 
examiner should describe the date of onset of 
said disability, and as part of this, should 
indicate whether it is at least as likely as not 
that any currently identified disability of the 
hands, including arthritis, and other than the 
right thumb, is related to the veteran's 
service.  The underlined standard of proof 
should be used by the examiner.  The opinion 
should be based on examination of the veteran 
and review of the claims file, including the 
veteran's service medical records.

2.	To help avoid future remand, the RO must ensure 
that all requested development has been 
completed (to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

3.	The RO must also review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act, 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied.

4.	After completion of the above requested 
development, and any other development deemed 
warranted by the record, the RO should 
adjudicate the claim on appeal in light of all 
pertinent evidence and legal authority.  The RO 
must provide adequate reasons and bases for its 
determination.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran an appropriate supplemental statement 
of the case, and afford him the opportunity to provide 
written or other argument in response thereto before the 
claims file is returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




